Title: Thomas Jefferson to Mathew Carey, 29 January 1819
From: Jefferson, Thomas
To: Carey, Mathew


          
            Sir
            Monticello Jan. 29. 19.
          
          Your favors of the 13th and 18th reached me both on the 24th and I now inclose you 15.D. in bills of the US. bank to cover the balance of 14.75 D stated in your account.
          I observe that Baines’s History is merely what it’s title announces, that of the Wars of the French revolution. he consequently passes over in 20. or 30. pages the preliminary troubles of France which produced those wars, and which occupy 2. of the 7. vols of the inestimable history of Toulongeon, & by far the most interesting and instructive part of the history of the French revolution. I had begun to read Baines, but the unwieldiness of a 4to vol. in my old & feeble hands rendered it too fatiguing, and I have laid it by, supposing that before this they have published an 8vo edition in England and that if you should get an 8vo copy you will have the goodness to exchange it with me for the 4to which will be a great obligation. has your religious Olive branch been published yet? I shall be glad of a copy when it is. I salute you with friendship and respect.
          Th: Jefferson
        